COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Jose Jonathan Tiscareno v. State of Texas

Appellate case number:    01-19-00199-CR

Trial court case number: 2191444

Trial court:              County Criminal Court at Law No. 6 of Harris County

Date motion filed:        September 29, 2020

Party filing motion:      Appellant


       It is ordered that the motion for rehearing is denied.


Judge’s signature: ____/s/ Julie Countiss______
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Lloyd and Countiss.

Date: ___October 15, 2020____